Oo A YD KD A BP WY PO =

NY N WY NH YP BD NR Re Oe ee ee ee a ea a
Oo ND On SF WY NY KF DO wD IT DH BP WwW HF 3S

 

 

The Hon. James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR18-264-JLR
Plaintiff, 4 PROPOSED C) Ue
. FINAL ORDER OF FORFEITURE
NICHOLAS JAY SHRECK,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of

a Final Order of Forfeiture for the following property:

he

Final Order of Forfeiture - 1

ee Be) a ae ee

One LG TracFone Smartphone Model L83BL, Serial No. 709VTUQ124190
with a Samsung MicroSD memory card 128GB;

One LG TracFone Smart Phone Model LG328BG;

One HyperGear Battery pack;

Two Sony DVD Optical Discs;

One FujiFilm Camera with a SanDisk SD memory card;

One Kodak Digital Camera;

One black mini digital camera:

One NAXA digital camera with a Samsung MicroSD memory card 64GB;
One digital camera with black electric tape;

One digital video camera with Samsung MicroSD card 64GB; and

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

ite, : voor 764.
United States v. Shreck, CR18-264-JLR SEATTLE: WASHINGTON 98101

(206) 553-7970
Oo Dn TDD mH BP YD Be

ho bo bo ho ho bho bo ho — be — — — — ee — See —
SI DON fF WN KF TD CO MO YD WD mW BP WwW Bw SF OO

bho
Coo

 

 

11. Any and all images of child pornography, in whatever format and however
stored.

The Court, having reviewed the United States’ motion, as well as the other
pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
Forfeiture is appropriate for the following reasons:

° In the plea agreement that Defendant Nicholas Jay Shreck entered on

March 18, 2019, he agreed to forfeit his interest in the above-listed property
(Dkt. No. 23, ¥ 7);

e On May 28, 2019, the Court entered a Preliminary Order of Forfeiture
finding the above-identified listed electronic equipment and images of child
pornography forfeitable pursuant to 18 U.S.C. § 2253(a); forfeiting the
Defendant’s interest in the property; and ordering that the above-described
images of child pornography be destroyed or retained for official
investigative use, (Dkt. No. 28);

° Thereafter, the United States published notice of the pending forfeiture of

the above-listed electronic equipment as required by 21 U.S.C. § 853(n)(1)
and Federal Rule of Criminal Procedure 32.2(b)(6)(C) (Dkt. No. 36); and

° The time for filing third-party petitions has expired, and none were filed.

NOW, THEREFORE, THE COURT ORDERS:

l. No right, title, or interest in the above-listed property exists in any party
other than the United States;

2. The property is fully and finally condemned and forfeited, in its entirety, to
the United States; and
MI
Ii
HI

Final Order of Forfeiture - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

ni. a) k, -264-
United States v. Shreck, CR18-264-JLR SEATTLE WsSHINGHONaEIDI
(206) 553-7970
co Oo PWIND HH FR WY HL eR

No No i) No i) ko ho i) bho ee — — — — — — —_— —_ —
oOo ~~ DO tN br WwW NY KS§ CO OO fH YD HR mw BR WwW LO &

 

 

Bs The United States Department of Homeland Security, and/or its

representatives, are authorized to dispose of the property in accordance with the law.
IT IS SO ORDERED.

w
DATED this 27 __ day of Seg \on lane 2019,

GaAs

THE HON. JAIMES L. ROBART
UNITED STAITES DISTRICT JUDGE

Presented by:

s/Neal B. Christiansen

NEAL B. CHRISTIANSEN
Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, Washington 98101

(206) 553-2242
Neal.Christiansen2@usdoj.gov

Final Order of Forfeiture - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

United States v. Shreck, CR18-264-JLR SEATILE, WASHINGTON S801
(206) 553-7970
